DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13, 16-21 and 24-35 are pending, claims 15, 15, 22 and 23 having been cancelled and claims 4, 5, 27-35 having been withdrawn.  Applicant's response filed December 10, 2020 is acknowledged.

Election/Restrictions
Claim 3 is allowable as discussed below. The restriction requirement among Species A and B , as set forth in the Office action mailed on April 16, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 16, 2020 is partially withdrawn.  Claims 4 and 5, directed to Species A, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 27-35, directed to the method claims (Group II) remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Applicant is requested to indicate how to proceed with withdrawn claims 27-35.

Specification
The objection to the Abstract is withdrawn based on Applicant’s amended Abstract.

Claim Rejections - 35 USC § 112
The 112(b) rejections of claims 3, 6-8 and 26 in the previous Office Action are withdrawn based on Applicant’s amendments to the claims; however, the following new 112(b) rejections are made:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "compressed dry air" in line 2.  There is insufficient antecedent basis for this limitation in the claim now that claim 1 has been amended to recite compressed dry air and likely should be amended to “the compressed dry air.”  Appropriate correction is required.
Claim 5 has been rejoined and recites the limitation "compressed dry air" in line 2.  There is insufficient antecedent basis for this limitation in the claim now that claim 1 has been amended to recite compressed dry air and likely should be amended to “the compressed dry air.”  Appropriate correction is required.
Claim 6 recites the limitation "compressed dry air" in line 2.  There is insufficient antecedent basis for this limitation in the claim now that claim 1 has been amended to recite compressed dry air and likely should be amended to “the compressed dry air.”  Appropriate correction is required.
Claims 9, 10 and 13 recite “an air supply part” in claim 9 line 1 and “the air supply part” in claim 10, lines 1-2 and claim 13, line 1.  It is unclear whether the “air supply part” of claims 9, 10 and 13 is the same air supply part recited in claim 1 as “a compressed dry air supply part” or if the air supply parts are different.  Clarification is required.
Claim 9 also recites the limitation "compressed dry air" in line 2.  There is insufficient antecedent basis for this limitation in the claim now that claim 1 has been amended to recite compressed dry air and likely should be amended to “the compressed dry air.”  Appropriate correction is required.
Claims 11 and 12 are rejected for depending on rejected claim 10.

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 16-21 and 24-26 are allowed.  Applicant has incorporated the limitations of claims 15, 16, 23 and 24 into claims 1 and 2 where the previous Office Action provided the reasons for the indication of the allowable subject matter and is hereby incorporated in full.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS LEE/Primary Examiner, Art Unit 1714